Case 6:20-cv-00603-ADA Document 1-3 Filed 07/01/20 Page 1 of 6




               EXHIBIT C
                 Case 6:20-cv-00603-ADA Document 1-3 Filed 07/01/20 Page 2 of 6




      Help & Learning
                                                   BACK TO MAIN SITE           LOG IN TO HELP & LEARNING




   Search Help & Learning




Help & Learning / Ge ing Started With Evernote Products / Organize with tags




Evernote

   Using Evernote - Quick Start
   Guide


   Take notes


   Organize with notebooks


   Organize with tags


   Find what you need


   Share notes


   Share notebooks




< Previous / Next >


Organize with tags
                Case 6:20-cv-00603-ADA Document 1-3 Filed 07/01/20 Page 3 of 6




Overview
Tags let you add keywords to notes, making them easier to ﬁnd and browse when you’ve got a lot of
them. Use tags when a note might apply to more than one category or when you want to ﬁlter results
in a certain notebook by a keyword. You could use tags to associate notes with categories, memories
or locations.

EXAMPLES:

      Project management: Add a tag to identify the project state (active, next, completed) or to the
      spec number or feature.
      Task management: Add a priority label to notes (p1, p2, p3).
      Recruiting: Add a tag for the location of a position or the hiring manager (nyc, tokyo).
      Research: Add a tag for the relevant company or project.
               Case 6:20-cv-00603-ADA Document 1-3 Filed 07/01/20 Page 4 of 6
Note: In Evernote Business, adding tags to notes in business notebooks automatically adds them to
the searchable shared tag index, available to the entire organization.



Add tags
To add tags to the note, follow the steps for your operating system below.



           MAC



           WINDOWS



           IPHONE, IPAD, AND IPOD TOUCH



           ANDROID



           WEB




Tips
Explore the following tips for other ways to work with tags:

       Create shortcuts to tags for quick access to all notes with the same tag. Learn more
       Create an organizational structure or naming conventions and an organizational structure for
       notes, notebooks, and tags. Learn more




< Previous / Next >




                                             Yes                 No
      Was this article helpful?
                 Case 6:20-cv-00603-ADA Document 1-3 Filed 07/01/20 Page 5 of 6




Still can’t ﬁnd what you're looking for? Contact Support




PRODUCT             FEATURES         COMMUNITY             SUPPORT           COMPANY      Sign up or

                                                                                           LOGIN
Why Evernote        Web Clipper      Our Community         Help & Learning   About Us


Evernote Basic      Spaces           Certiﬁed              Troubleshooting   Careers
                                     Consultants
Evernote Premium                                           Blog              Contact Us
                                     Developers

Evernote Business
                                     Events
Compare Plans
                                     Forum
Download App
                  Case 6:20-cv-00603-ADA Document 1-3 Filed 07/01/20 Page 6 of 6
Choose a language:      English (US)




© 2018 Evernote Corporation. All rights reserved.                      Security    Legal   Privacy
